Citation Nr: 0516860	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  95-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right myofascial 
pain syndrome with myalgia prior to September 22, 2004.

2.  Entitlement to a rating in excess of 10 percent for right 
myofascial pain syndrome with myalgia effective from 
September 22, 2004.

3.  Entitlement to a compensable rating for loss of all 
teeth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for these matters and assigned zero percent 
ratings effective from January 6, 1994.  The Board remanded 
the increased rating issues on appeal to the RO for 
additional development in December 2003.  In a February 2005 
rating decision the RO granted an increased 10 percent for 
right myofascial pain syndrome with myalgia effective from 
September 22, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
Therefore, the Board finds the issues for appellate review 
are more appropriately addressed as provided on the title 
page of this decision.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected right myofascial pain 
syndrome with myalgia prior to September 22, 2004, was 
manifested by inter-incisal range of motion of zero to 50 
millimeters (mm) and lateral excursion of zero to 8 mm.  

3.  The veteran's service-connected right myofascial pain 
syndrome with myalgia since September 22, 2004, has been 
manifested by inter-incisal range of motion of zero to 40 mm 
and lateral excursion of zero to 5 mm.  

4.  The veteran's service-connected loss of all teeth is 
manifested no tooth loss due to loss of the substance of the 
body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right 
myofascial pain syndrome with myalgia prior to September 22, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.150, Diagnostic Code 9905 (2004).

2.  The criteria for a rating in excess of 10 percent for 
right myofascial pain syndrome with myalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.150, Diagnostic Code 9905 (2004).

3.  The criteria for a compensable rating for loss of all 
teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.150, Diagnostic Code 9913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in May 2001.  
The notice was provided prior to the decision establishing 
service connection.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 
(2004).  Additional notice was provided by correspondence 
dated in March 2003 and March 2004.  The veteran was 
requested to provide any evidence in his possession that 
pertained to the claims in the March 2004 correspondence.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although service department reports dated in 
July 1997 and May 2001 indicate the search for records was 
unsuccessful and that records may have been lost due to fire, 
a VA Form 3101 and a date stamped service department records 
envelope show the veteran's service medical and dental 
records were received by VA in July 1958.  The Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in July 1997, February 2002, July 
2002, and September 2004.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of the issues addressed in this decision.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for dental trauma.  The veteran's 
June 1956 induction examination revealed no missing teeth or 
facial scars.  A July 1956 initial dental examination report, 
however, noted teeth numbered one, sixteen, seventeen, and 
thirty one were missing and that tooth number nineteen was a 
non-restorable carious tooth.  A February 1957 dental report 
noted teeth numbered one, sixteen, seventeen, nineteen, and 
thirty one were missing.  Reports show the veteran was 
treated for caries to teeth numbered fourteen, fifteen, 
eighteen, twenty one, and thirty from October to December 
1957.  A November 1957 treatment report noted the veteran 
complained of swelling to the left side of his face unrelated 
to any injury.  The veteran's May 1958 separation examination 
revealed a scar to the upper left cheek.

In a May 1958 application for VA benefits the veteran 
requested compensation for a disfiguring left cheek scar.  He 
stated he had been treated for this disorder at a dispensary 
in Korea in October 1957.  

VA examination in October 1963 revealed the veteran's mouth, 
including gross dental findings, was normal.  The diagnoses 
included well-healed, non-disfiguring left cheek scar.

In an October 1963 rating decision service connection was 
established for a well-healed, non-disfiguring left cheek 
scar.  It was noted that a left cheek scar had been shown on 
the veteran's discharge examination and that there was some 
evidence of an infection in service.  

VA medical records dated in September 1991 show the veteran 
was seen for an evaluation referral.  It was noted he claimed 
all his teeth had fallen out as a result of having been hit 
in the mouth by a rifle butt in Korea in 1954.

Private medical records dated from October 1991 to March 1992 
show the veteran was fitted for dentures.  An October 1991 
report circled the answer "no" for an inquiry as to whether 
the veteran had any injury to his teeth, jaws, or face.  

In correspondence dated in January 1994 the veteran requested 
entitlement to service connection for the loss of all of his 
upper front teeth.  He stated these teeth had been lost as a 
result of his having sustained an injury to the mouth when he 
was hit by a rifle butt.  He also described having incurred a 
left cheek bone injury during a work detail loading wood in 
Korea in 1957 or 1958.

At a personal hearing in October 1994 the veteran testified 
that he had been struck in the face by a rifle butt while 
visiting the barracks of some friends during service in 
Korea.  He stated that he had gone to the dispensary the next 
morning because of swelling.  He stated his front teeth had 
been pushed in and that the only treatment he received was 
someone pulling the teeth forward by hand.  He claimed that 
after service his teeth began falling out one by one.  

In correspondence dated in September 1997 requesting 
information to reconstruct medical data the veteran indicated 
he had been treated for loss of teeth at a dispensary in 
Korea.  He indicated the treatment had occurred in the time 
period of approximately March to August 1958.

In a June 1997 statement the veteran provided corrections to 
a September 1991 VA medical report and an October 1991 
private treatment report.  He noted the September 1991 report 
included an incorrect date of injury as 1954 and that the 
circled answer "no" on the October 1991 inquiry as to 
whether he had any injury to his teeth, jaws, or face was 
erroneous.  

VA dental examination in July 1997 noted a review of medical 
records revealed the veteran had been involved in an 
aggravated assault in 1957 and that he slowly lost dentition 
over a five to seven year period.  The examiner noted the 
veteran had no dentition and did not have a mandibular 
prostheses.  It was noted that all teeth had been lost 
secondary to an aggravated assault per patient history.  
There was normal inter-incisal range of motion and lateral 
excursion.  There was no evidence of bone loss to either jaw.  
The diagnosis was etiology of teeth loss secondary to 
aggravated assault in Korea.  

VA examination in February 2002 noted the veteran's medical 
records had not been reviewed and that he reported that in 
Thailand in 1974 he developed right facial pain diagnosed at 
that time as otitis media with persistent pain over the past 
28 years.  (The Board notes there is no evidence the veteran 
was in active service in 1974 nor that he was ever in 
Thailand during active service; however, the examiner 
essentially confirmed the provided opinion by statements 
provided in July 2002 and September 2004.)  The examiner 
noted there was no evidence of impairment due to loss of 
motion or masticatory function loss.  No response was 
provided as to whether there was any evidence of tooth loss.  
Inter-incisal range of motion was zero to 50 millimeters (mm) 
and lateral excursion was zero to 8 mm.  There was no 
evidence of bone loss to the mandible or maxilla.  The 
diagnosis was severe right myofascial pain dysfunction 
syndrome with severe myalgia.  The examiner noted a loss of 
teeth was not due to the loss of the substance of the body of 
the maxilla or mandible and that the "dental condition" was 
the result of military service.  In a July 2002 addendum the 
examiner noted that after reviewing the medical record, 
including a 1997 examination, that it was more likely the 
current dental conditions were related to service.

In an August 2002 rating decision the RO granted entitlement 
to service connection for right myofascial pain syndrome with 
myalgia and loss of all teeth.  The RO assigned zero percent 
ratings effective from January 6, 1994.  

In his November 2002 notice of disagreement the veteran 
asserted increased ratings were warranted because of his 
having experienced many years of abnormal physical and 
emotion pain.  He stated he was unable to wear bottom 
dentures and as a result was unable to eat or speak well.  He 
stated his inability to speak clearly had interfered with his 
employment.

VA examination in September 2004 noted the veteran's medical 
records had been reviewed.  The examiner reported there was 
no evidence of impairment due to loss of motion or 
masticatory function loss.  Inter-incisal range of motion was 
zero to 40 mm and lateral excursion was zero to 5 mm.  There 
was no evidence of bone loss to the mandible or maxilla.  The 
diagnoses included facial dental trauma and myofascial pain 
dysfunction syndrome.  The examiner noted the loss of teeth 
was not due to the loss of the substance of the body of the 
maxilla or mandible and that the "dental condition" was the 
result of military service.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that when a claim for a higher rating is 
placed in appellate status by disagreement with the initial 
rating award "staged" ratings may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal.  See Fenderson, 12 Vet. App. 119.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that the Board must determine 
how much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides compensable ratings when there 
is evidence of limited motion of the temporomandibular 
articulation as measured by inter-incisal range of 31 to 40 
mm (10 percent), 21 to 30 mm (20 percent), 11 to 20 mm 
(30 percent), or 0 to 10 (40 percent); or lateral excursion 
limited to 0 to 4 mm (10 percent).  38 C.F.R. § 4.150 (West 
2002), Diagnostic Code 9905 (2004).  The ratings for incisor 
limitation are not to be combined with limitation of lateral 
excursion.  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

VA regulations provide that certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2004). 

The Rating Schedule provides ratings for loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity, where the lost masticatory surface cannot be 
restored by suitable prosthesis with the loss of all teeth 
(40 percent), for loss of all upper or all lower teeth (30 
percent), for all upper and lower posterior teeth missing or 
all upper and lower anterior teeth missing (20 percent), for 
all upper or lower anterior teeth missing or all upper and 
lower teeth on one side missing (10 percent), and where the 
loss of masticatory surface can be restored by suitable 
prosthesis (0 percent).  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2004).

In this case, the Board finds the veteran's service-connected 
right myofascial pain syndrome with myalgia prior to 
September 22, 2004, was manifested by inter-incisal range of 
motion of zero to 50 mm and lateral excursion of zero to 8 
mm.  VA examination in February 2002 reported inter-incisal 
range of motion of zero to 50 mm and lateral excursion of 
zero to 8 mm.  There is no evidence of any additional motion 
loss due to pain or dysfunction.  In fact, prior to the 
February 2002 examination there was no evidence of complaint 
nor diagnosis related to a right myofascial pain dysfunction 
syndrome with severe myalgia.  Therefore, a compensable 
rating for right myofascial pain syndrome with myalgia prior 
to September 22, 2004, must be denied.

VA examination in September 2004 noted inter-incisal range of 
motion was zero to 40 mm and lateral excursion was zero to 5 
mm.  Thus, the criteria for a 10 percent rating were met at 
that time.  Although in his November 2002 notice of 
disagreement the veteran asserted increased ratings were 
warranted because of his having experienced many years of 
abnormal physical and emotion pain, the Board finds no 
objective evidence of additional disability due to such pain.  
Therefore, a rating in excess of 10 percent for right 
myofascial pain syndrome with myalgia effective from 
September 22, 2004, must be denied.

The Board further finds the veteran's service-connected loss 
of all teeth is not manifested by tooth loss due to loss of 
the substance of the body of the maxilla or mandible.  As 
compensable ratings for loss of teeth are only assigned where 
there is a loss of substance of body of maxilla or mandible 
and where the lost masticatory surface cannot be restored by 
suitable prosthesis, the veteran's increased rating claim 
must be denied.  The Board notes that service connection for 
VA dental treatment purposes has been established.  

There is no competent evidence in this case of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's claim of an 
interference with employment is not supported by any 
probative evidence.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for right myofascial pain 
syndrome with myalgia prior to September 22, 2004, is denied.

Entitlement to a rating in excess of 10 percent for right 
myofascial pain syndrome with myalgia effective from 
September 22, 2004, is denied.

Entitlement to a compensable rating for loss of all teeth is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


